

EXHIBIT 10.1
Settlement and Release Agreement


This Settlement and Release Agreement (the “Agreement”) is hereby made and
entered into by and among Triro Equities Co., a Texas general partnership;
Leonard M. Ross, individually and as Trustee of the Leonard M. Ross Revocable
Trust (u/d/t 12-20-85); Rossco Holdings Incorporated, a California corporation;
Mill Equities Co., a California general partnership; Lodgeco Properties, Ltd., a
Texas limited partnership; and CHSC, Ltd. (collectively, the “Ross Parties”) and
PubliCARD, Inc. (“PubliCARD”), Harry I. Freund, Jay Goldsmith, Jan-Erik
Rottinghuis, and Antonio L. (“Tony”) DeLise (collectively, the “PubliCARD
Parties”) for the consideration described below. The parties hereby covenant and
agree as follows:


Recitals
A. This Agreement is entered into for the purpose of settling the lawsuit
currently pending in the Superior Court for the State of California, for the
County of Los Angeles, captioned TRIRO EQUITIES CO., a Texas general
partnership; LEONARD M. ROSS, individually and as Trustee of the LEONARD M. ROSS
REVOCABLE TRUST (u/d/t 12-20-85); ROSSCO HOLDINGS INCORPORATED, a California
corporation; MILL EQUITIES CO., a California general partnership; and LODGECO
PROPERTIES, LTD., a Texas limited partnership, Plaintiffs v. PUBLICARD, INC., a
Pennsylvania corporation; HARRY I. FREUND, an individual; JAY GOLDSMITH, an
individual; JAN-ERIK ROTTINGHUIS, an individual; TONY DELISE, an individual; and
DOES 1 THROUGH 50, inclusive, Defendants, Case No. BC274583 (the “Lawsuit”), and
any other claims the PubliCARD Releasors and the Ross Releasors (as defined
below) may have against each other arising out of any matter, including, but not
limited to, any PubliCARD securities purchased or owned by any Ross Releasor and
any transactions entered into or contemplated between any PubliCARD Releasor and
any Ross Releasor.


B. As a result of a mediation conducted by the Honorable Enrique Romero, the
parties have agreed to finally settle, compromise, and resolve the Lawsuit, and
any and all other claims and controversies existing between and among the
PubliCARD Parties and the Ross Parties. The terms of the parties’ agreement to
settle the Lawsuit are set forth in the Mediator’s Proposal to Settle the
Lawsuit dated July 20, 2005, as executed and agreed to by or on behalf of all of
the parties.


Operative Provisions
1.  Required Payment. On or before August 19, 2005, the PubliCARD Parties shall
pay to the Ross Parties two million U.S. dollars (U.S. $2,000,000) either by
delivery of a check from PubliCARD’s insurer payable to Rossco Holdings
Incorporated, on behalf of all Ross Parties, or by wire transfer to [Bank
Account Information].


2.  Stipulation of Voluntary Dismissal. Upon execution of this Agreement, Ross’s
and PubliCARD’s respective counsel in the Lawsuit shall each execute and
exchange a Stipulation of Dismissal With Prejudice (“Stipulation”) and a Request
for Dismissal (“Request”) in the form attached hereto as Exhibits A and B and
incorporated herein by reference. The original of the Stipulation and Request
shall be held in escrow by PubliCARD’s counsel until the Ross Parties’ receipt
of the payment described in paragraph 1 of this Agreement. Thereafter,
PubliCARD’s counsel shall file the Stipulation and Request with the Superior
Court for the State of California, for the County of Los Angeles (the “Court”).
PubliCARD’s counsel shall transmit a copy of the Stipulation and Request as
filed with the Court to counsel for the Ross Parties.


3.  Releases of PubliCARD. Upon the Ross Parties’ receipt of the payment
described in Paragraph 1 of this Agreement and the Releases described in
Paragraph 4 of this Agreement becoming effective:


(A). Specific Release. The Ross Parties, on behalf of themselves and all of
their affiliated, related, or parent companies or entities (the “Ross
Releasors”), for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, including in consideration of this Settlement
Agreement, hereby release and forever discharge the PubliCARD Parties and their
employees, agents, principals, officers, directors, shareholders, investors,
affiliated, related or parent companies or entities, their insurers and their
attorneys (the “PubliCARD Releasees”) from any and all claims, demands, rights,
actions, causes of action, suits, obligations, damages, judgments, contracts,
decrees, controversies, liabilities, demands, rights of contribution and/or
indemnification, costs, expenses, or attorneys’ fees, of whatever kind or
nature, fixed or contingent, liquidated or unliquidated, foreseen or unforeseen,
accrued or not accrued, at law or equity, whether individual, class, or
derivative in nature, under any statutory, contract, tort or other theory, for
intentional or negligent or other wrongdoing, for compensatory, consequential,
punitive or exemplary damages or any damages or relief whatsoever, from the
beginning of the world to the date present, which the Ross Releasors have, had,
or can, shall, or may hereafter have against the PubliCARD Releasees by reason
of any matter, cause or thing whatsoever arising out of or related to the
complaint in the Lawsuit, the answer and the allegations and defenses contained
therein, or arising out of or related to the investments that the Ross Parties
made which are the subject of the complaint (the “Specific Released Matters”).
The Ross Releasors may, after executing this Agreement, discover facts other
than or different from those which they know or believe to be true with respect
to the PubliCARD Releasees relating to the Specific Released Matters.
Notwithstanding any such discovery of facts, the Ross Releasors waive and fully,
finally and forever settle and release any known or unknown, suspected or
unsuspected, contingent or noncontingent claim that accrued prior to the entry
of this Agreement, whether or not concealed or hidden, without regard to the
subsequent discovery or existence of such other or different facts.


1

--------------------------------------------------------------------------------


(B). General Release. The Ross Parties, for good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, including in consideration
of this Settlement Agreement, hereby release and forever discharge the PubliCARD
Parties from any and all claims, demands, rights, actions, causes of action,
suits, obligations, damages, judgments, contracts, decrees, controversies,
liabilities, demands, rights of contribution and/or indemnification, costs,
expenses, or attorneys’ fees, of whatever kind or nature, fixed or contingent,
liquidated or unliquidated, foreseen or unforeseen, accrued or not accrued, at
law or equity, whether individual, class, or derivative in nature, under any
statutory, contract, tort or other theory, for intentional or negligent or other
wrongdoing, for compensatory, consequential, punitive or exemplary damages or
any damages or relief whatsoever, from the beginning of the world to the date
present, which the Ross Parties have, had, or can, shall, or may hereafter have
against the PubliCARD Parties by reason of any matter, cause or thing
whatsoever. The Ross Parties may, after executing this Agreement, discover facts
other than or different from those which they know or believe to be true with
respect to the PubliCARD Parties. Notwithstanding any such discovery of facts,
the Ross Parties waive and fully, finally and forever settle and release any
known or unknown, suspected or unsuspected, contingent or noncontingent claim
that accrued prior to the entry of this Agreement, whether or not concealed or
hidden, without regard to the subsequent discovery or existence of such other or
different facts.


4.  Releases of Ross. Upon the Ross Parties’ receipt of the payment described in
Paragraph 1 of this Agreement and the Releases described in Paragraph 3 of this
Agreement becoming effective:


(A). Specific Release. The PubliCARD Parties, on behalf of themselves and all of
their affiliated, related, or parent companies or entities (the “PubliCARD
Releasors”), for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, including in consideration of this Settlement
Agreement, hereby release and forever discharge the Ross Parties and their
employees, agents, principals, officers, directors, shareholders, investors,
affiliated, related or parent companies or entities, their insurers and their
attorneys (the “Ross Releasees”) from any and all claims, demands, rights,
actions, causes of action, suits, obligations, damages, judgments, contracts,
decrees, controversies, liabilities, demands, rights of contribution and/or
indemnification, costs, expenses, or attorneys’ fees, of whatever kind or
nature, fixed or contingent, liquidated or unliquidated, foreseen or unforeseen,
accrued or not accrued, at law or equity, whether individual, class, or
derivative in nature, under any statutory, contract, tort or other theory, for
intentional or negligent or other wrongdoing, for compensatory, consequential,
punitive or exemplary damages or any damages or relief whatsoever, from the
beginning of the world to the date present, which the PubliCARD Releasors have,
had, or can, shall, or may hereafter have against the Ross Releasees by reason
of any matter, cause or thing whatsoever arising out of or related to the
Specific Released Matters. The PubliCARD Releasors may, after executing this
Agreement, discover facts other than or different from those which they know or
believe to be true with respect to the Ross Releasees relating to the Specific
Released Matters. Notwithstanding any such discovery of facts, the PubliCARD
Releasors waive and fully, finally and forever settle and release any known or
unknown, suspected or unsuspected, contingent or noncontingent claim that
accrued prior to the entry of this Agreement, whether or not concealed or
hidden, without regard to the subsequent discovery or existence of such other or
different facts.


2

--------------------------------------------------------------------------------


(B). General Release. The PubliCARD Parties, for good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged,
including in consideration of this Settlement Agreement, hereby release and
forever discharge the Ross Parties from any and all claims, demands, rights,
actions, causes of action, suits, obligations, damages, judgments, contracts,
decrees, controversies, liabilities, demands, rights of contribution and/or
indemnification, costs, expenses, or attorneys’ fees, of whatever kind or
nature, fixed or contingent, liquidated or unliquidated, foreseen or unforeseen,
accrued or not accrued, at law or equity, whether individual, class, or
derivative in nature, under any statutory, contract, tort or other theory, for
intentional or negligent or other wrongdoing, for compensatory, consequential,
punitive or exemplary damages or any damages or relief whatsoever, from the
beginning of the world to the date present, which the PubliCARD Parties have,
had, or can, shall, or may hereafter have against the Ross Parties by reason of
any matter, cause or thing whatsoever. The PubliCARD Parties may, after
executing this Agreement, discover facts other than or different from those
which they know or believe to be true with respect to the Ross Parties.
Notwithstanding any such discovery of facts, the PubliCARD Parties waive and
fully, finally and forever settle and release any known or unknown, suspected or
unsuspected, contingent or noncontingent claim that accrued prior to the entry
of this Agreement, whether or not concealed or hidden, without regard to the
subsequent discovery or existence of such other or different facts.


5.  California Civil Code Section 1542. The foregoing releases in Paragraphs 3
and 4, above, extend to all rights of the releasing parties under Section 1542
of the California Civil Code and any similar or comparable law of any state,
territory or jurisdiction, foreign or domestic including, without limitation,
the United States, federal, state or local, which are hereby expressly waived by
each party. Each party knowingly and voluntarily waives and relinquishes all
rights and benefits afforded by Section 1542 of the Civil Code of the State of
California or similar or comparable federal, state, local or foreign law. Each
party understands that the facts in respect of which the releases made in this
Settlement Agreement are given may hereafter turn out to be other than or
different from the facts in that connection now known or believed by him or it
to be true; and each party hereby accepts and assumes the risk of the facts
turning out to be different and agrees that this Settlement and Release
Agreement shall be and remain in all respects effective and not subject to
termination, modification and/or rescission by virtue of any such different
facts.


Section 1542 of the Civil Code of the State of California provides as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”


Each party agrees that he or it will forever refrain and forbear from
commencing, instituting, and/or prosecuting any lawsuit, action, and/or other
proceeding and/or making any claim against those persons and/or entities
referenced in Paragraphs 3 and 4, supra, based upon or arising out of any claim,
debt, liability, demand, agreement, contract, right of contribution and/or
indemnification, obligation, statement, representation, guarantee, cost expense,
promise, action, omission, and/or cause of action that is released and
discharged by reason of this Settlement and Release Agreement.


6.  Exclusions from Releases. Notwithstanding anything herein to the contrary,
each of the following is specifically excluded from these releases:
(a) Any dispute under this Settlement Agreement and/or any lawsuit, action,
proceeding or claim to enforce its terms; and
(b) Any obligation or duty created by this Settlement Agreement.


7.  No Admissions. Neither this Agreement nor the performance under this
Agreement is intended to be, and should not be construed as, an admission of
liability by any party to any other party. It is agreed that neither party
hereto shall offer this Agreement as evidence of liability of any other party in
any litigation, action or proceeding, except in seeking to enforce the terms of
this Agreement.


8.  Confidentiality. The Ross Parties agree to keep the existence and terms of
this Agreement and its exhibits confidential, and they will not be disclosed to
any person or entity not a party to this Agreement or their corporate parents
other than (1) as required by operation of law or court order; (2) to their
auditors, accountants, and attorneys; (3) in any action or proceeding where the
existence or terms of this Agreement or its exhibits are at issue, and a
protective order or confidentiality agreement is sought in advance to limit
dissemination and disclosure of this Agreement, its exhibits and their terms; or
(4) to regulatory or other governmental authorities. All such persons or
entities described herein to which such disclosure is made shall be advised that
the disclosure is subject to the confidentiality provisions of this Agreement.
In response to any inquiry from the press or other third parties, the Ross
Parties may state that they have resolved their differences on an amicable
basis.


3

--------------------------------------------------------------------------------


9.  Notices. All notices, demands, requests and other communications
(collectively “Notices”) given or served by any party in connection with this
Agreement shall be in writing. Notices shall be given (a) by mailing the same by
certified or registered mail, postage prepaid, return receipt requested, (b) by
hand delivery with receipt, or (c) by nationally recognized overnight courier
with receipt as follows:
Notices to Ross shall be sent to:


Brent Zadorozny, Esq.
Law Offices of Brent Zadorozny
335 North Maple Drive, Suite 222
Beverly Hills, CA 90210
Phone: 310-276-0259
Fax: 310-271-9662


-and-


Leonard M. Ross, Esq.
P.O. Box 10539
Beverly Hills, CA 90213
Phone: 310-278-8193
Fax: 310-278-9677


Notices to PubliCARD shall be sent to:


Aaron Rubinstein, Esq.
Phillip A. Geraci, Esq.
Kaye Scholer LLP
425 Park Avenue
New York, NY 10022
Phone: 212-836-8000
Fax: 212-836-8689


10.  Representation by Counsel. The parties separately acknowledge that they
have been afforded ample opportunity to review and evaluate this Agreement prior
to subscribing thereto and that they have been represented and assisted by
counsel for that purpose. The parties acknowledge and agree that they enter into
this Agreement freely and voluntarily, without duress or coercion of any kind,
and as an informed and well-reasoned exercise of their respective business
judgments. Further, each party shall be deemed the author of this Agreement for
purposes of the Agreement’s construction, and therefore any ambiguity in this
Agreement shall not be construed against any party on the grounds that a
particular party drafted the purportedly ambiguous term(s) or prepared this
Agreement.


11.  Integration/Modification. This Agreement is completely integrated and
contains the parties’ entire agreement and is intended to be enforceable
according to its written terms. There are no oral agreements, promises,
covenants, warranties or representations to the contrary or beyond the written
terms of the Agreement upon which either party has relied in entering into this
Agreement other than those expressly contained in the Agreement. This Agreement
may be modified only by a writing signed by all parties hereto.


4

--------------------------------------------------------------------------------


12.  Further Cooperation to Effectuate This Agreement. The parties to this
Agreement covenant and agree that, without expanding their substantive
obligations hereunder, they shall do all acts and execute and obtain all
documents, to the full extent necessary or appropriate, to implement and enforce
this Agreement according to its terms.


13.  Applicable Law/Jury Waiver. This Settlement and Release Agreement is
entered into in the State of California and shall be construed and interpreted
and enforced in accordance with its laws. The Parties hereto expressly waive any
right they may have to a jury trial and agree that any proceedings under this
Agreement, including without limitation to enforce or interpret its terms, shall
be tried by a judge without a jury. The Parties understand that jury trial
waivers are fully enforceable under California law.


14.  Jurisdiction. The parties consent to the exclusive jurisdiction of the
Court for the enforcement of this Agreement and any dispute that may arise
hereunder. The parties agree that this Agreement shall be enforceable pursuant
to California C.C.P. § 664 and hereby stipulate that the court will maintain
jurisdiction to enforce this Settlement Agreement.


15.  Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors, and assigns.


16.  Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed and considered an original, and all of which, when
fully executed, shall constitute one and the same instrument. A faxed
counterpart of this Agreement shall be deemed to be an original, however the
parties will also promptly deliver originals of executed counterparts to each
other.


17.  Attorneys’ Fees, Costs, and Expenses. Each Party shall be solely
responsible for its own attorneys’ fees, expenses, and costs related to the
negotiation, execution, and delivery of this Settlement and Release Agreement.


18.  Paragraph Titles. The titles to the paragraphs of this Settlement Agreement
are solely for the convenience of the Parties and shall not be used to explain,
modify, simplify, or aid in the interpretation of the provisions of this
Settlement Agreement.


19.  Corporate Power/Authorization. The parties to this Agreement have the
corporate power and authority, and the legal right, to make, deliver, and
perform under this Agreement, and have taken all necessary corporate actions to
authorize execution, delivery, and performance under this Agreement. This
Agreement has been duly executed and delivered on behalf of the signing parties.
This Agreement constitutes legal, valid and binding obligations of the parties,
enforceable against them in accordance with its terms.


In Witness Whereof, the Ross Parties and the PubliCARD Parties have caused this
Agreement to be duly executed and delivered on their respective behalf
individually or by their respective officers as of August 5, 2005, and the
persons signing below represent and warrant that they have been duly authorized
to execute this Agreement on behalf of their respective corporations or
entities.


/s/Leonard M. Ross
Leonard M. Ross
Date: August 5, 2005


Triro Equities Co.
By: /s/Leonard M. Ross 
Its: President of Rossco Holdings Inc., Partner
Date:August 5, 2005




5

--------------------------------------------------------------------------------


Leonard M. Ross Revocable Trust (u/d/t 12-20-85)
By: /s/Leonard M. Ross
Its: Trustee     
Date: August 5, 2005




Rossco Holdings Incorporated
By: /s/Leonard M. Ross 
Its: President   
Date: August 5, 2005


Mill Equities Co.
By: /s/Leonard M. Ross 
Its: President of Rossco Holdings Inc., Partner
Date:August 5, 2005


Lodgeco Properties, Ltd.
By: /s/Leonard M. Ross 
Its: President of Rossco Holdings Inc., General Partner
Date:August 5, 2005




CHSC, Ltd.
By: /s/Leonard M. Ross 
Its: President of Rossco Holdings Inc., General Partner
Date:August 5, 2005




PubliCARD, Inc.
By: /s/Antonio L. DeLise
Its: President
Date: August 8, 2005


/s/Harry I. Freund
Harry I. Freund
Date: August 4, 2005




/s/Jay Goldsmith
Jay Goldsmith
Date: August 4, 2005




/s/Jan-Erik Rottinghuis
Jan-Erik Rottinghuis
Date: August 8, 2005




/s/Antonio L. DeLise
Antonio L. (“Tony”) DeLise    
Date: August 8, 2005



6

--------------------------------------------------------------------------------


 


The Foregoing Settlement Agreement
is Approved as to Form:




Law Offices Of Brent Zadorozny



By:
/s/Brent Zadarozny
Counsel for the Ross Parties

 


Kaye Scholer LLP
 

By:
/s/Aaron Rubenstein
Counsel for the PubliCARD Parties

 
 
7

--------------------------------------------------------------------------------


 
EXHIBIT 10.1
EXHIBIT A
 

 
KAYE SCHOLER LLP
Jeffrey S. Gordon, Bar Number 76574
1999 Avenue of the Stars, Suite 1700
Los Angeles, California 90067-6048
Telephone: 310-788-1000
Fax: 310-788-1200      
Law Offices of Brent Zadorozny 
Brent Zadorozny, Bar Number 208468
335 North Maple Drive, Suite 222
Beverly Hills, California 90210
Telephone: 310-276-0259
Fax: 310-217-9662                        KAYE SCHOLER LLP     
Aaron Rubinstein (pro hac vice)
Phillip A. Geraci (pro hac vice)
425 Park Avenue
New York, New York 10022
Telephone: 212-836-8000
Fax: 212-836-8689
Attorneys for Plaintiffs



Attorneys for Defendants


SUPERIOR COURT FOR THE STATE OF CALIFORNIA


FOR THE COUNTY OF LOS ANGELES


TRIRO EQUITIES CO., a Texas general partnership; LEONARD M. ROSS, individually
and as Trustee of the LEONARD M. ROSS REVOCABLE TRUST (u/d/t 12-20-85); ROSSCO
HOLDINGS INCORPORATED, a California corporation; MILL EQUITIES CO., a California
general partnership; and LODGECO PROPERTIES, LTD., a Texas limited partnership,
 
Plaintiffs,
 
v.
 
PUBLICARD, INC., a Pennsylvania corporation; HARRY I. FREUND, an individual; JAY
GOLDSMITH, an individual; JAN-ERIK ROTTINGHUIS, an individual; TONY DELISE, an
individual; and DOES 1 THROUGH 50, inclusive,
 
Defendants.
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
CASE NO. BC274583
 
 
Stipulation of Dismissal
With Prejudice
 
 
 
 
 
 
 
 
Complaint filed: May 28, 2002
 
 





8

--------------------------------------------------------------------------------


IT IS HEREBY STIPULATED AND AGREED by and among the undersigned counsel to all
of the parties to this action that the above action be dismissed with prejudice
and without costs or attorneys’ fees to any party.



Dated:
Los Angeles, California
August 5, 2005

 

    Law Offices of Brent Zadorozny     By:
/s/Brent Zadorozny
Brent Zadorozny, Bar Number 208468
   
335 North Maple Drive, Suite 222
Beverly Hills, California 90210
Telephone: 310-276-0259
Fax: 310-217-9662
Attorneys for Plaintiffs

 
 

    Kaye Scholer LLP     By:
/s/Jeffrey S. Gordon
Jeffrey S. Gordon, Bar Number 76574
   
1999 Avenue of the Stars, Suite 1700
Los Angeles, California 90067-6048
Telephone: 310-788-1000
Fax: 310-788-1200
Attorneys for Defendants

 
 
9

--------------------------------------------------------------------------------


 